DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 8/12/2022 to claim 1 has been entered. Claims 33-40 have been added. Claims 1-2, 15, 21, 23, 25-27 and 33-40 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments. 
Support for Amendments
Applicant's claimed modification of SEQ ID NO: 3, removing the first 6 amino acids, finds support in SEQ ID NO: 4 since this sequence is identical to SEQ ID NO: 3 with the first 6 amino acids omitted. 
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treatment comprising administering an apyrase agent, and the species of “pulmonary hypertension” in the stands.	 				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15, 21, 23, 25-27 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Eckle et al (2009, Physiology, 24: 298–306) in view of Chen et al (U.S. PGPUB 20130028880; reference A) and Zanjani (2012, Iran J Pediatr, 22(2): 145-157).
Regarding claims 1 and 33, Eckle teaches that based on several prior studies, treatment with soluble compounds such as apyrase (CD39) is a suggested therapeutic strategy for improving the capillary alveolar barrier function, attenuating inflammatory cell trafficking into the lungs, or dampening fibrotic changes (see col. 2 on page 301 and col. 1 on page 302). Regarding claims 1 and 33, Eckle teaches that the studies were carried out to model human patients col. 2 on page 298 and col. 1 on page 303).
Eckle does not specifically teach administering an effective amount of apyrase consisting of the sequence in SEQ ID 4 (which is SEQ ID 3 without amino acids 1-6) in a method to attenuate fibrosis in humans (claims 1 and 33).Eckle does not teach administering the apyrase treatment to a subject with pulmonary arterial hypertension (claims 2 and 34), associated with ventricular heart failure (claims 15 and 35). Eckle does not teach the administration schedule (claims 21 and 36) or the production of the apyrase (claims 25 and 38). Eckle does not teach co-administration of other antiplatelets or anticoagulants with the apyrase agents (claims 26 and 39). 
Chen teaches the use of apyrase agents to treat and prevent thrombotic disorders and platelet aggregation (see paragraphs [0009], [0033] and [0115]-[0117]). Regarding claims 21 and 36, Chen teaches the apyrase agents may be administered daily, for a week or more (see paragraph [0069]). Regarding claims 23 and 37, Chen teaches the apyrase agents are soluble as a result of the absence of the transmembrane domains (see paragraph [0012]). Regarding claims 1 and 33, Chen teaches the apyrase agents are homologous to claimed SEQ ID: 4 (see SEQ ID: 2). Regarding claims 25 and 38, Chen teaches the apyrase agents were produced in CHO cells (see paragraph [0076]). Regarding claims 26 and 39, Chen teaches co-administration of other antiplatelets or anticoagulants with the apyrase agents (see paragraph [0071]). Regarding claims 1 and 33, Chen teaches the treatment may be for human subjects (see paragraph [0035]).
Zanjani teaches that while platelets are associated with pulmonary hypertension (PH), that there is sufficient evidences that platelets play a causative role in some cases PH in humans (see col. 1 on page 146). Regarding claims 1-2 and 33-34, Zanjani teaches thrombotic pulmonary vascular lesions, vasoconstriction and remodeling are the basic mechanisms of pulmonary vascular pathology in PH, and that platelets are related to all of these mechanisms through different pathways in humans (see col. 1 on page 146).  Regarding claims  1-2 and 33-34, Zanjani teaches platelet functional abnormalities, endothelial disintegrity or dysfunction, and impaired fibrinolysis/ antithrombosis were found in idiopathic PH in humans (see col. 1 on page 146).  Regarding claim 2 and 34, Zanjani teaches pulmonary arterial hypertension (PAH) is a type of PH that with some of the greatest platelet contribution, and that PAH is also associated with fibroproliferative disorders in humans (see col. 1 on page 145 and col. 1 on page 149).  Regarding claims 15 and 35, Zanjani teaches PH increases right ventricular pressure and may lead to heart failure, disability and finally, death of the patient in most cases (see col. 1 on page 145). 
It would be obvious to combine the teachings of Eckle with Chen and Zanjani to use Eckle’s treatment of pulmonary fibrosis using apyrase to treat pulmonary fibrosis and platelet aggregation in Zanjani’s PAH human patients, in view of Chen’s apyrase design and production methods. A person of ordinary skill in the art would have had a reasonable expectation of success in using Eckle’s method of apyrase treatment to target platelet aggregation in Zanjani’s PAH human patients, in view of Chen’s apyrase design and methods, because Zanjani teaches that platelet aggregation and fibrosis are problems in PAH patients and Eckle’s and Chen’s apyrase treatments are taught be useful for both of these problems. Additionally, Chen teaches both the sequence and a method of producing an apyrase that is specifically taught to be useful for treatments. The skilled artisan would have been motivated to use Eckle’s apyrase treatment to reduce pulmonary fibrosis and to use Chen’s apyrase sequence and method of producing the apyrase polypeptide, to treat Zanjani’s PAH patients exhibiting both fibrosis and platelet aggregation because Zanjani specifically highlights the association between platelets, fibrosis, and PAH, and Eckle’s and Chen’s treatment is taught be useful for both of these problems. 
Claims 27 and 40 recite a passive outcome of the method and does not add any additional active steps to the method. Therefore, because the active steps in the method are obvious over Eckle in view of Chen and Zanjani, the outcome of the method is also obvious over the cited references. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 1-2, 15, 21, 23, 25-27 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Riteau et al (2010, Am J Respir Crit Care Med,182: 774–783) in view of Chen et al (U.S. PGPUB 20130028880) and Zanjani (2012, Iran J Pediatr, 22(2): 145-157). 
Regarding claims 1 and 33, Riteau teaches a method of treating fibrosis comprising administering an effective amount of apyrase (see abstract and page 775). 
Riteau is silent as to the sequence of the apyrase agent (CD39) used (claims 1 and 33). Riteau does not teach administering the apyrase treatment to a subject with pulmonary arterial hypertension (claims 2 and 34), associated with ventricular heart failure (claims 15 and 35). Riteau does not teach the administration schedule (claims 21 and 36) or the production of the apyrase (claims 25 and 38). Riteau does not teach co-administration of other antiplatelets or anticoagulants with the apyrase agents (claims 26 and 39). 
Chen teaches the use of apyrase agents to treat and prevent thrombotic disorders and platelet aggregation (see paragraphs [0009], [0033] and [0115]-[0117]). Regarding claims 21 and 36, Chen teaches the apyrase agents may be administered daily, for a week or more (see paragraph [0069]). Regarding claims 23 and 37, Chen teaches the apyrase agents are soluble as a result of the absence of the transmembrane domains (see paragraph [0012]). Regarding claims 1 and 33, Chen teaches the apyrase agents are homologous to claimed SEQ ID: 4 (see SEQ ID: 2). Regarding claims 25 and 38, Chen teaches the apyrase agents were produced in CHO cells (see paragraph [0076]). Regarding claims 26 and 39, Chen teaches co-administration of other antiplatelets or anticoagulants with the apyrase agents (see paragraph [0071]). Regarding claims 1 and 33, Chen teaches the treatment may be for human subjects (see paragraph [0035]).
Zanjani teaches that while platelets are associated with pulmonary hypertension (PH), that there is sufficient evidences that platelets play a causative role in some cases PH in humans (see col. 1 on page 146). Regarding claims 1-2 and 33-34, Zanjani teaches thrombotic pulmonary vascular lesions, vasoconstriction and remodeling are the basic mechanisms of pulmonary vascular pathology in PH, and that platelets are related to all of these mechanisms through different pathways in humans (see col. 1 on page 146).  Regarding claims  1-2 and 33-34, Zanjani teaches platelet functional abnormalities, endothelial disintegrity or dysfunction, and impaired fibrinolysis/ antithrombosis were found in idiopathic PH in humans (see col. 1 on page 146).  Regarding claim 2 and 34, Zanjani teaches pulmonary arterial hypertension (PAH) is a type of PH that with some of the greatest platelet contribution, and that PAH is also associated with fibroproliferative disorders in humans (see col. 1 on page 145 and col. 1 on page 149).  Regarding claims 15 and 35, Zanjani teaches PH increases right ventricular pressure and may lead to heart failure, disability and finally, death of the patient in most cases (see col. 1 on page 145). 
It would be obvious to combine the teachings of Riteau with Chen and Zanjani to use Riteau’s treatment of pulmonary fibrosis using apyrase to treat pulmonary fibrosis and platelet aggregation in Zanjani’s human PAH patients, in view of Chen’s apyrase design and production methods. A person of ordinary skill in the art would have had a reasonable expectation of success in using Riteau’s method of apyrase treatment to target platelet aggregation in Zanjani’s PAH patients, in view of Chen’s apyrase design and methods, because Zanjani teaches that platelet aggregation and fibrosis are problems in PAH patients and Riteau’s and Chen’s apyrase treatments are taught be useful for both of these problems. Additionally, Chen teaches both the sequence and a method of producing an apyrase that is specifically taught to be useful for treatments. The skilled artisan would have been motivated to use Riteau’s apyrase treatment to reduce pulmonary fibrosis and to use Chen’s apyrase sequence and method of producing the apyrase polypeptide, to treat Zanjani’s PAH patients exhibiting both fibrosis and platelet aggregation because Zanjani specifically highlights the association between platelets, fibrosis, and PAH, and Riteau’s and Chen’s treatment is taught be useful for both of these problems. 
Claim 27 recites a passive outcome of the method and does not add any additional active steps to the method. Therefore, because the active steps in the method are obvious over Riteau in view of Chen and Zanjani, the outcome of the method is also obvious over the cited references. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
Applicant alleges that the previously cited Jeong reference does not teach the apyrase consisting of the newly claimed sequence. However, as stated above, the newly cited Chen reference teaches an apyrase with a sequence identical to the claimed sequence, and teaching that this truncated apyrase is useful because removing the transmembrane domains renders the apyrase soluble. Therefore this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed. 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653